FILED
                            NOT FOR PUBLICATION                             JUL 7 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In the Matter of: YAN SUI,                       No. 13-55879

               Debtor,                           D.C. No. 8:12-cv-01961-MWF


YAN SUI,                                         MEMORANDUM*

               Appellant,

  v.

DAVID M. GOODRICH,

               Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Yan Sui appeals pro se from the district court’s judgment affirming the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
bankruptcy court’s order dismissing Sui’s claims against David M. Goodrich, who

the bankruptcy court appointed as general counsel for the bankruptcy trustee. We

have jurisdiction under 28 U.S.C. § 158(d). We review independently the

bankruptcy court’s decision without deference to the district court’s

determinations. Leichty v. Neary (In re Strand), 375 F.3d 854, 857 (9th Cir. 2004).

We review de novo the bankruptcy court’s conclusions of law and for clear error

its factual findings. Id. We affirm.

      Contrary to Sui’s contentions, the bankruptcy court had jurisdiction over the

removed state law claims against Goodrich because they concerned the

administration of the bankruptcy estate. See 28 U.S.C. § 157(b) (bankruptcy courts

may hear and determine “core proceedings,” which includes matters concerning the

administration of the estate); Harris v. Wittman (In re Harris), 590 F.3d 730, 736-

739 (9th Cir. 2009) (bankruptcy court had subject matter jurisdiction to adjudicate

debtor’s state law claim against the trustee and trustee’s counsel concerning the

administration of the estate).

      The bankruptcy court properly determined that Goodrich was entitled to

quasi-judicial immunity for the acts alleged in the complaint. See In re Harris, 590

F.3d at 742 (bankruptcy trustees and court-approved attorneys for the trustee are

entitled to broad immunity from suit for actions within the scope of their authority


                                          2                                   13-55879
and pursuant to court order). Because we affirm dismissal on this ground, we do

not reach the other issues that Sui raises on appeal.

      Sui’s motion to strike portions of Goodrich’s excerpts of record is granted in

part. The Clerk shall strike Exhibit 14.

      AFFIRMED.




                                           3                                  13-55879